Citation Nr: 0117629	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  00-06 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 13, 1975, to March 5, 1975. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the appellant's claim of entitlement to service connection 
for a right knee injury.  The appellant subsequently 
perfected a timely appeal regarding this decision.

The Board notes that the RO has characterized the issue on 
appeal as an original claim of entitlement to service 
connection for a right knee injury.  However, the record 
reflects that appellant's claim of entitlement to service 
connection for the residuals of a right knee injury was 
initially denied by the RO in a March 1975 rating decision.  
That decision was not appealed and became final.  Because the 
appellant's claim was previously the subject of a final 
decision, the Board finds that the issue on appeal is more 
appropriately characterized as whether to reopen a claim of 
entitlement to service connection for the residuals of a 
right knee injury.

In April 2001, the appellant, accompanied by his attorney, 
presented testimony at a Travel Board hearing before the 
undersigned Member of the Board, at the RO.  A transcript of 
the hearing has been associated with the claims folder.  At 
the time of the hearing, the appellant submitted additional 
documentary evidence, which was accompanied by a waiver of 
initial RO consideration.  See 38 C.F.R. 20.1304 (2000).  
This additional evidence has also been associated with the 
claims folder.



FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for the residuals of a right knee injury was 
originally denied by the RO in March 1975.  He did not appeal 
that decision.

2.  Evidence submitted since the March 1975 decision bears 
directly and substantially upon the specific matter under 
consideration; is neither cumulative nor redundant; and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Physical examination conducted at enlistment confirmed 
that the appellant had a history of a right knee arthrotomy.

4.  The credible and probative evidence of record shows that 
the appellant's right knee disorder underwent an increase in 
severity during service.

5.  There is no clear and unmistakable evidence demonstrating 
that the increase in disability in the appellant's right knee 
disorder was due to the natural progress of the condition.

CONCLUSIONS OF LAW

1.  Evidence received since the May 1975 RO decision is new 
and material, thus, the claim for service connection for the 
residuals of a right knee injury may be reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

2.  The appellant's right knee disorder preexisted service; 
the presumption of soundness at entrance into service is 
rebutted by clear and unmistakable evidence. 38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

3.  Service connection for a right knee disorder, by 
aggravation, is warranted.  38 U.S.C.A. §§ 1110, 1151 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.306 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

During a preenlistment examination conducted in December 
1974, the appellant reported that he had a history of a right 
knee arthrotomy in 1971.  It was noted by the examining 
physician that the surgery was to repair a torn anterior 
cruciate ligament, a torn medial collateral ligament, and a 
medial meniscus.  Upon examination, the physician noted the 
presence of a well-healed medial scar on the right knee.  The 
physician found that the appellant had full range of motion 
in his right knee, with no tenderness.  X-rays of the right 
knee revealed minimal joint changes medially.  The 
appellant's right knee was found to not be disqualifying.

Service medical records show that, on February 18, 1975, the 
appellant reported to the Orthopedic Service with complaints 
related to his right knee.  Examination of the right knee 
revealed the presence of a well-healed scar, and 1+ 
anteroposterior instability, 2+ medial lateral instability.  
It was noted that range of motion was from 0 to 100, and that 
there was no effusion.  X-rays revealed only an infrapatellar 
spur.  The examining physician noted an impression of status 
post-meniscectomy and repair of the medial collateral 
ligament.  The physician recommended an L-3 limited-duty 
profile, eliminating running and marching.

On February 24, 1975, the appellant was again seen at the 
Orthopedic Service after he reported that he jumped on 
extended knees down a flight of stairs.  He reported 
experiencing acute pain and buckling in the knee, with some 
swelling.  Examination revealed full range of motion and no 
effusion.  Very slight laxity was seen in the medial 
collateral ligament, with 2+ anterior Drawer sign and 
negative McMurray's sign.  The appellant's knee was put in a 
cylinder cast and he was started on quadriceps exercises.  He 
was advised to return in two weeks, but instead returned on 
February 27th, with complaints of pain.  The cast was 
removed, and examination revealed no effusion.  Collateral 
ligaments appeared intact, and McMurray's sign was negative.  
The physician found that there was a positive anterior Drawer 
sign.  The physician noted an impression of an old triad 
injury on the right.  

Shortly thereafter, the appellant was discharged from 
service.  In a narrative summary attached to the Medical 
Board report, it was noted that the appellant's medical 
condition had existed prior to his entry into service and had 
not been aggravated by service beyond the natural progress of 
the disease.  It was further noted that the appellant had 
been advised to consult a physician upon his return to 
civilian life.

In March 1975, the appellant filed a claim of entitlement to 
service connection for the residuals of a right knee injury.  
He asserted that he had fallen down stairs and injured his 
knee while on active duty.

In a March 1975 rating decision, the RO denied the 
appellant's claim.  Based upon the findings noted in the 
appellant's service medical records, the RO concluded that 
his right knee disorder had preexisted his entry into service 
and had not been aggravated by service.  This decision was 
not appealed.

In August 1995, the appellant filed another claim of 
entitlement to service connection for a right knee disorder.  
In a letter dated in September 1995, the RO informed the 
appellant that his claim had been previously denied in a 
March 1975 rating decision.  The RO advised the appellant 
that he had been notified of this decision in a letter dated 
March 31, 1975, but did not appeal that decision.  The RO 
further advised the appellant that if he wished to reopen his 
claim, he must submit evidence not previously considered that 
would tend to support his claim.  The RO informed the 
appellant that this evidence should be submitted within 60 
days, but no later than one year from the date of this 
letter.  

There is no indication in the record that the appellant ever 
responded to the RO's September 1995 letter.

In May 1999, the appellant filed to reopen his claim of 
entitlement to service connection for a right knee disorder.  
In a letter dated in June 1999, the RO notified the appellant 
that his claim had been previously denied in a final rating 
decision issued in March 1975.  The RO advised the appellant 
that, if he wished to reopen his claim, he must submit new 
and material evidence.  In its letter, the RO included the 
provisions of 38 C.F.R. § 3.156(a).

Thereafter, the appellant submitted private medical records 
dated in April 1975.  These records show that the appellant 
had been hospitalized on April 21, 1975, after complaining of 
increasing pain in his right knee.  It was noted that he had 
a history of a right knee injury three or four years ago, and 
that he had undergone an arthrotomy with removal of torn 
cartilage.  The appellant reported that he had done well 
until quite recently, when he noticed some diffuse pain and 
"giving way" about the right knee.  He indicated that he 
recently had undergone an arthrogram, which had revealed a 
tear in his medial meniscus.  The examining physician noted 
that this was in question, in that he had a median 
parapatellar incision.  The physician opined that the 
arthrogram had actually revealed a tear of the lateral 
meniscus, instead of the medial meniscus.  After undergoing 
clinical and laboratory evaluation, the appellant underwent 
an arthrotomy of the right knee, which confirmed the absence 
of the medial meniscus.  Surgery also revealed a peripheral 
detachment of the lateral meniscus, as well as some loose 
small bodies in the knee.  The loose bodies were subsequently 
removed, as was the right lateral meniscus.  The physician 
noted a diagnosis of a tear of the lateral meniscus.  

In the June 1999 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the residuals of a right knee injury.  The appellant 
subsequently submitted a Notice of Appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 1999, the appellant also filed a Notice of 
Disagreement with the RO regarding the June 1999 rating 
decision.

In an Order dated in December 1999, the Court dismissed the 
appellant's appeal, on the basis that it lacked jurisdiction 
because there had not been a final decision rendered by the 
Board. 

In February 2000, the RO issued a Statement of the Case (SOC) 
in which it continued to deny the appellant's claim of 
entitlement to service connection for the residuals of a 
right knee injury.  The following month, the appellant 
submitted a VA Form 9, Appeal to Board of Veterans' Appeals.

During the appellant's April 2001 Travel Board hearing, the 
appellant testified that he had experienced no problems with 
his right knee in the years immediately following his initial 
injury in 1971.  He stated that he had gone on to play 
football in high school without any problems.  He reported 
that he had then reinjured his knee during a fire drill in 
service.  He explained that he was told by two men who were 
crouching by the stairs that he would have to jump down over 
a few of the steps because they were being cleaned.  The 
appellant indicated that he jumped over 6 or 7 steps, and 
that, when he landed, he felt his knee snap.  He testified 
that his knee was subsequently placed in a cast, but that he 
felt that this only made it worse.  The appellant also 
testified that, following his discharge from service, he was 
able to see a private physician within three days, who then 
operated on his knee the following week. 

As noted in the Introduction section above, the appellant 
submitted additional documentary evidence during his personal 
hearing, which was accompanied by a waiver of initial RO 
consideration.  This evidence included a May 1996 notice of 
decision from the Social Security Administration, which shows 
that he was granted disability benefits from that agency.  In 
the accompanying decision, it was noted by an Administrative 
Law Judge (ALJ) of that agency that the appellant's medical 
history was significant for remote injuries to his right knee 
with surgery at ages 16 and 20, with two recent injuries to 
his left knee in 1991.  It was further noted that, in 
September 1995, the appellant underwent a total right knee 
replacement, the recovery from which surgery was complicated 
by infection.  The ALJ concluded that the appellant's 
impairments in both knees met the criteria for entitlement to 
disability benefits from that agency.

Also included in this evidence was a report of a March 2001 
neurological evaluation, in which it was noted that the 
appellant had been in an automobile accident when he was 17 
and had experienced memory impairment and mental dysfunction 
following the accident.  In discussing the appellant's 
medical history, the neurologist noted that the appellant had 
experienced problems with his knees, and that he had 
undergone five knee operations since 1975, most recently in 
1995.

Analysis

A.  New and material evidence

While the RO appears to have reopened the appellant's claim 
of entitlement to service connection the residuals of a right 
knee injury, and to have considered the claim on a de novo 
basis, the Board is not bound by that determination and is, 
in fact, required to conduct an independent new-and-material-
evidence analysis in claims involving prior final rating 
decisions.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  The 
governing regulations provide that an appeal consists of a 
timely filed NOD in writing and, after an SOC has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (2000).  A claimant has one year from notification of 
a decision of the agency of original jurisdiction to file the 
NOD, and the decision becomes final if an NOD is not filed 
within that time.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).  A substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction (here, the RO) mailed the SOC to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of notification of the determination 
being appealed, whichever period ends later.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302.

As discussed in detail above, the appellant's claim of 
entitlement to service connection for the residuals of a 
right knee injury was originally denied by the RO in a March 
1975 rating decision.  Because the appellant did not express 
disagreement with this denial within one year of receiving 
notification, the Board finds that the March 1975 decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Although the RO indicated in a September 1995 letter that the 
appellant had been advised of its initial rating decision in 
a letter dated March 31, 1975, the Board notes that there is 
no copy of this notification letter associated with the 
claims folder.  Nevertheless, there is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  This presumption of regularity in the administrative 
process may be rebutted only by "clear evidence to the 
contrary."  Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
Thus, there is a rebuttable presumption that VA properly 
discharged its official duties by properly handling claims 
submitted by the appellant.  

In this case, there is no evidence of record indicating that 
the appellant did not receive notice of the March 1975 rating 
decision.  In fact, the record reflects that the appellant 
was advised of the existence of a prior final rating decision 
in March 1975 on several occasions over the past few years, 
including by the RO in its June 1999 letter, as well as by 
the undersigned during the April 2001 Travel Board hearing.  
At no time has the appellant ever asserted that he was 
unaware of that decision.  Moreover, during his April 2001 
hearing, he appears to have acknowledged that he was aware of 
the March 1975 decision at the time it was made.  Therefore, 
because there is no evidence whatsoever suggesting that the 
appellant did not receive notice of the March 1975 rating 
decision, the Board finds that the presumption of regularity 
clearly applies in this instance, and that it must be 
presumed that he did receive notice of this decision.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  "New and 
material evidence" is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. 3.156(a).  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
appellant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

In determining whether new and material evidence has been 
submitted, only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented), will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).  The credibility of new evidence is assumed for 
the limited purpose of determining whether it is material.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Having reviewed the complete record, the Board finds that the 
appellant has submitted new and material evidence sufficient 
to reopen his claim of entitlement to service connection for 
the residuals of a right knee injury.  In the March 1975 
rating decision, the RO denied the appellant's claim on the 
basis that his right knee disorder had preexisted service and 
had not been aggravated by service.  This conclusion was 
based on the in-service determination by physicians that his 
disorder had not been aggravated by service.  Since filing to 
reopen his claim in May 1999, the appellant has submitted 
private medical records showing that, in April 1975, shortly 
after his discharge from service, he underwent exploratory 
surgery, which revealed a peripheral detachment of the 
lateral meniscus.  These records also show that he 
subsequently underwent a removal of his right lateral 
meniscus.  

The Board is of the opinion that these private medical 
records constitute competent medical evidence suggesting that 
the appellant's right knee disorder underwent a permanent 
increase in severity while on active duty.  Thus, the Board 
finds that they bear directly and substantially upon the 
specific matter under consideration, are neither cumulative 
nor redundant, and are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. 3.156(a).  Accordingly, new and material evidence 
has been submitted in this case, and the claim is reopened.

B.  Service connection

At the outset of this discussion, the Board wishes to note 
that, until very recently, the RO and the Board were required 
by law to assess every reopened claim, before completing our 
adjudication as to the its merits under substantive law, to 
determine whether it was "well grounded", pursuant to 38 
U.S.C.A. § 5107(a) (West 1991).  A claimant seeking benefits 
under a law administered by VA had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-2 (1990); 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  If the burden 
was not met, the duty to assist pursuant to section 5107(a) 
did not attach.  Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  Indeed, if the claim was not well grounded, the 
Board was without jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  

The Board observes, however, that the during the pendency of 
this appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  This statute repeals the 
requirement that a claim be well grounded, and contains new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO.  
In accordance with the VCAA, the Board will forego the 
aforementioned well-groundedness discussion, and proceed with 
a determination as to whether the development and 
notification procedures set forth in VCAA have been fully 
complied with.

In the instant case, the Board believes that there is ample 
medical and other evidence now of record to adjudicate this 
claim.  The appellant and his attorney, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing conducted before the undersigned.  There is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  Thus, the Board believes that all relevant evidence 
which is available has been obtained with regard to this 
issue; consequently, there is no further duty to assist the 
appellant.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to 
be codified at 38 U.S.C. § 5103A).  

In addition, the Board finds that VA has satisfied its duty 
to advise the appellant of the type of information and 
evidence needed to substantiate his claim.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  The record shows that the appellant has 
been advised on numerous occasions of the type of evidence 
that would best serve to support his claim for benefits, 
including in the February 2000 SOC and in the July 
Supplemental Statement of the Case.

Service connection may be granted for disability resulting 
from disease or injury incurred in service, or for 
aggravation of a pre-existing disease or injury during such 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 
3.304 (2000).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
have been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).  The presumption of soundness upon entry into 
service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A higher court 
has explained the Miller decision by noting that "[n]othing 
in the court's opinion suggests that without such evidence 
the presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F.3d. 
1347, 1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service);  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  In addition, "[t]he usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, not just the symptoms, has worsened."  
See Maxson v. West, 12 Vet. App. 453, 458 (1999), citing Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels 
v. Gober, 10 Vet. App. 474, 479 (1997).

In rendering our decision, the Board must account for the 
evidence which we find to be persuasive and unpersuasive, and 
provide reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C.A. § 5107(b)).

The evidence in this case clearly and unmistakably 
establishes, and the appellant concedes, that he underwent 
surgery in 1971 for a right knee injury sustained in a car 
accident.  The Board finds that the appellant is competent to 
report that on which he has personal knowledge, which comes 
to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994), and, thus, can report that he underwent right 
knee surgery in 1971.  In addition, the findings as reported 
in the appellant's December 1974 preenlistment examination 
constitute competent evidence that his right knee injury 
unmistakably preexisted service.  The Board therefore finds 
that the presumption of soundness under the provisions of 38 
U.S.C.A. § 1132 has been rebutted.

Thus, the question that the Board must consider at this time 
is whether there was aggravation during service.  As noted 
above, the pertinent regulations provide that, in order to 
establish service connection by way of aggravation, it must 
first be shown that there was an increase in severity of the 
condition during service.

The Board points out that the appellant was seen on several 
occasions during service for complaints of pain and other 
symptoms in his right knee.  For example, on February 18, 
1975, he reported complaints of pain related to his right 
knee.  Physical examination and X-rays were essentially 
negative, and the physician recommended that the appellant 
not run and march.  Thereafter, on February 24th, the 
appellant was again seen after he reported that he was 
experiencing acute pain and buckling in the knee, with some 
swelling, after jumping on extended knees down a flight of 
stairs.  Physical examination was again essentially negative, 
and there is no indication that X-rays were taken.  His knee 
was put in a cylinder cast and he was advised to return in 
two weeks.  He returned on February 27th with complaints of 
pain.  The physician noted an impression of an old triad 
injury on the right.  In the narrative summary dated at 
discharge, it was noted that the appellant's medical 
condition had existed prior to his entry into service and had 
not been aggravated by service beyond the natural progress of 
the disease. 

In short, the appellant's service medical records appear to 
suggest that he was experiencing merely flare-ups of pain and 
other symptoms in his right knee, with no evidence of a 
permanent increase in severity.  This interpretation is 
consistent with the negative physical examinations in 
service, and with the conclusion of the in-service physicians 
that his disorder had not been aggravated by service.  

However, as discussed above, the appellant has recently 
submitted private treatment records which show that, shortly 
after his discharge from service, he underwent surgery in his 
right knee.  This surgery revealed a peripheral detachment of 
the lateral meniscus, as well as some loose small bodies in 
the knee.  He subsequently underwent a removal of the right 
lateral meniscus.  In light of the absence of any evidence 
indicating that the appellant was experiencing chronic right 
knee problems in the three years between his initial accident 
and his enlistment, and in light of the close proximity 
between the appellant's in-service complaints and the finding 
of the private physician that he had a peripheral detachment 
of the lateral meniscus, the Board finds that the weight of 
the credible and probative evidence supports the conclusion 
that he experienced a permanent increase in severity of his 
right knee disorder in service.  Thus, the Board further 
finds that he is entitled to the presumption of aggravation 
in service, under 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), 
(b).

Furthermore, the Board also finds that no clear and 
unmistakable evidence exists in the record to rebut the 
presumption of aggravation during service.  In this regard, 
the Board notes that the only competent medical evidence of 
record suggesting that the increase in severity of the 
appellant's right knee disorder during service was due to the 
natural progress of the injury, is the conclusion of the in-
service physicians noted at discharge.  The Board believes 
that this opinion, which appears to be based entirely upon 
physical examination, without internal evaluation of the 
knee, does not constitute "clear and unmistakable evidence" 
that the increase in disability is due to the natural 
progress of the disability or disease.  While somewhat 
persuasive, the Board finds these conclusions to be 
outweighed by the findings of the private physician who 
conducted the appellant's right knee surgery one month later.  
As discussed above, this physician conducted an arthrotomy of 
the appellant's right knee, and found a peripheral detachment 
of the right lateral meniscus. 

Thus, having found that the presumption of aggravation is 
applicable, and that there is no clear and unmistakable 
evidence of record to rebut this presumption, the Board 
concludes that a grant of service connection for the 
residuals of a right knee injury is warranted.  The benefit 
sought on appeal is accordingly granted.


ORDER

Entitlement to service connection for the residuals of a 
right knee injury is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

